Case 1:19-cv-05400-RPK-JO Document 12 Filed 02/11/20 Page 1 of 3 PageID #: 67

                   LEE LITIGATION GROUP, PLLC
                           148 WEST 24th Street, EIGHTH Floor
                                   New York, NY 10011
                                     Tel: 212-465-1180
                                     Fax: 212-465-1181
                                info@leelitigation.com

WRITER’S DIRECT:        212-465-1188
                        cklee@leelitigation.com
                                                                                      February 11, 2020
VIA ECF
The Honorable Kiyo A. Matsumoto, U.S.D.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                Re:     Venus v. Ecoco, Inc.,
                        19-cv-05400-KAM-JO

Dear Judge Matsumoto:

        We are counsel to Plaintiff in the above referenced action. Pursuant to Your Honor’s
individual rules, we write in response to Defendant’s request for a pre-motion conference regarding
its proposed motion to dismiss Plaintiff’s Class Action Complaint (“Complaint” or “Compl.”). For
the reasons stated below, this conference request should be denied.

         Plaintiff is willing to amend the Complaint to remove her claim for injunctive relief and
clarify that she is not purporting to apply New York law to the claims of non-New York class
members. Aside from these two objections, Defendant’s arguments are utterly meritless. Defendant
asserts that “Plaintiff lacks standing to assert claims under consumer protection laws of states where
she does not live.” While this may be true as to her individual claims, it is patently false as to claims
asserted on behalf of other class members. Defendant’s citations to antiquated case law cannot
upend the Second Circuit’s clear statement that “as long as the named plaintiffs have standing to
sue the named defendants, any concern about whether it is proper for a class to include out-of-
state, nonparty class members with claims subject to different state laws is a question of
predominance under Rule 23(b)(3)… not a question of ‘adjudicatory competence’ under Article
III…” Langan v. Johnson & Johnson Consumer Cos., 897 F.3d 88, 92-93 (2d Cir. 2018). Any
argument to the contrary would accordingly be a frivolous waste of both the Court’s and the
parties’ time and resources. See Fed. R. Civ. P. 11(b)(2) (“By presenting to the court a … written
motion, … an attorney … certifies that … the claims, defenses, and other legal contentions are
warranted by existing law or by a nonfrivolous argument for extending, modifying, or reversing
existing law or for establishing new law”).

        Defendant’s argument that Plaintiff fails to plead injury is also frivolous, betraying a
fundamental misunderstanding of Small v. Lorillard Tobacco Co., 94 N.Y.2d 43 (1999). Small
simply held that deception alone does not constitute an injury. There, plaintiffs alleged that
“defendants used deceptive commercial practices to sell their cigarettes to New Yorkers and that
they would not have bought these cigarettes had they known that nicotine is an addictive drug.”
Id. at 51. However, the only injury alleged was “that defendants’ deception prevented them from
making free and informed choices as consumers.” Id. at 56. This is manifestly not Plaintiff’s
Case 1:19-cv-05400-RPK-JO Document 12 Filed 02/11/20 Page 2 of 3 PageID #: 68




argument in the instant action. Her injury was not that Defendant prevented her from making the
free and informed choice of whether to purchase Defendant’s product, but that the actual value of
her purchase was less than the value warranted by Defendant’s representations. The Complaint
makes clear that the injury was to her pocketbook, not to her free will:

       Although Defendant’s front-label representation unambiguously promised that the
       Product does not flake, Plaintiff discovered that the Product does just that, even when
       used in accordance with Defendant’s instructions for use. Plaintiff VENUS was therefore
       denied the benefit of her bargain and economically injured in an amount up to the
       purchase price, to be determined by expert analysis at trial. She did not receive a product
       with the qualities she thought she paid for, a hair gel that will not produce flakes.

Compl. ¶ 11

         Defendant argues that Plaintiff fails to substantiate the above through price comparisons
with competing products. But “[c]ourts routinely allow complaints that lack allegations of both
cheaper and exactly comparable products to survive motions to dismiss.” Daniel v. Mondelez
Int'l, Inc., 287 F. Supp. 3d 177, 198 n.19 (E.D.N.Y. 2018). See also Goldemberg v. Johnson &
Johnson Consumer Cos., Inc., 8 F. Supp. 3d 467, 481–82 (S.D.N.Y. 2014) (explaining that
courts “have found valid [section] 349 claims despite plaintiffs not identifying competitors or
prices”). Identifying cheaper competitor products might be necessary if there was no other
factual basis for alleging a price premium. But the Complaint provides this allegation with the
“further factual enhancement” it requires. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 557
(2007). Complaint ¶ 25 quotes New Creations Salon as stating “If there is one fear of using hair
gels that many naturals have it’s the dreaded "f" word - flaking. This is the number one
concern…” This makes it more than “plausible on its face” that Defendant’s “No Flake”
representations affect the perceived value of the its products in the eyes of consumers. Id. at 570.
So, too, do the decades spent developing and testing superior, genuinely flake-free alternatives to
the flake-inducing polymers found in Defendant’s products, as documented in Complaint ¶ 23.
These efforts would not have been expended if flaking was irrelevant to the price consumers are
willing to pay for hair gel.

       Thus, the Complaint’s injury allegations are more than strong enough to survive a motion
to dismiss, since they are better pled than the kinds of injury allegations that have routinely
survived these. See Green v. Gerber Prods. Co., 262 F. Supp. 3d 38, 68 (E.D.N.Y. 2017)
(observing that the plaintiff’s “allegations [we]re sufficient to state an injury under GBL sections
349 and 350 because they claim[ed] that [] plaintiff paid a premium for a product based on
defendant’s inaccurate representations”) (internal quotation marks omitted); Koenig v. Boulder
Brands, Inc., 995 F. Supp. 2d 274, 288–89 (S.D.N.Y. 2014) (finding a sufficiently-pled section
349 injury where the plaintiff alleged that he would not have paid the price charged for “fat-free”
milk had he known it contained fat). Accordingly, Defendant’s injury argument would also be a
waste of the Court’s and the parties time and resources.

        Finally, Defendant argues that Plaintiff cannot prosecute her common law fraud claims
on a class-basis, citing Miles v. Merrill Lynch & Co. for the proposition that “it is well-settled
that ‘individual questions of reliance’ will ‘predominate over common questions’ and preclude
certification of any class for such a claim.” 471 F.3d 24, 43 (2d Cir. 2006). However, this is a

                                                   2
Case 1:19-cv-05400-RPK-JO Document 12 Filed 02/11/20 Page 3 of 3 PageID #: 69




patently disingenuous reading of Miles. This was a securities case where plaintiff proved unable
to put forth the evidence of an efficient market required to invoke the “fraud-on-the-market
doctrine,” which “creates a rebuttable presumption that (1) misrepresentations by an issuer affect
the price of securities traded in the open market, and (2) investors rely on the market price of
securities as an accurate measure of their intrinsic value.” Id. at 42 (citing Hevesi v. Citigroup
Inc., 366 F.3d 70, 77 (2d Cir. 2004). So, plaintiff was unable to allege class-wide reliance in that
particular case. There was no categorical bar to demonstrating such reliance, however, and the
outcome in Miles has absolutely no bearing on the instant action, or any consumer fraud action
for that matter.

       The truth is that “[t]here is no blanket rule in the Second Circuit that ‘a fraud class action
cannot be certified when individual reliance will be an issue.’” Rodriguez v. It's Just Lunch, Int'l,
300 F.R.D. 125, 139 (S.D.N.Y. 2014) (quoting McLaughlin v. Am. Tobacco Co., 522 F.3d 215,
224 (2d Cir. 2008)). Certification can be appropriate when “plaintiffs can prove reliance
‘through common evidence (that is, through legitimate inferences based on the nature of the
alleged misrepresentations at issue).’” Id. (quoting Catholic Health Care W. v. US Foodserv. (In
re US FoodServ. Pricing Litig.), 729 F.3d 108, 120 (2d Cir. 2013)). See also Seekamp v. It's
Huge, Inc., No. 1:09-CV-00018, 2012 U.S. Dist. LEXIS 33295, at *34 (N.D.N.Y. Mar. 13, 2012)
(though “each proposed class member may have opted to purchase the ATSD for different
reasons, it is equally clear that every plaintiff would have relied on the implicit representation of
the ATSD's legality and beneficialness in deciding whether to purchase it.”).

        For all the foregoing reasons, Plaintiff does not believe Defendant could possibly prevail
on its anticipated motion. We thank Your Honor for considering our argument.


Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.

cc:     All parties via ECF




                                                 3
